Citation Nr: 0319836	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

A videoconference hearing before the undersigned was held in 
February 2000.  The Board remanded this claim for additional 
development in August 2000.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
current bilateral hearing loss is related to noise exposure 
during active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In light of the Board's favorable decision to grant service 
connection for bilateral hearing loss, the veteran is not 
prejudiced by any deficiency of notice or assistance and a 
remand for further development pursuant to the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2002), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The record contains a December 1999 audiometric examination 
report from a private ear, nose, and throat (E.N.T.) clinic.  
Puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz 
in the right ear were reported as 15, 25, 40, 70 and 65 
respectively.  Puretone thresholds at 500, 1000, 2000, 3000, 
and 4000 Hertz in the left ear were reported as 20, 20, 75, 
85, and 80 respectively.  Therefore, there is evidence of a 
current hearing loss disability for VA purposes.

The veteran asserts that he has bilateral hearing loss as a 
result of his military service.  He reported exposure to 
acoustic trauma both in combat and as a small arms mechanic.  
The January 1946 separation examination showed that the 
veteran's hearing on whispered voice testing was 15/15 
bilaterally.  

The veteran's Enlisted Record and Report of Separation 
indicates that he participated in battles and campaigns in 
New Guinea and the Southern Philippines.  He was awarded the 
Combat Infantryman's Badge.  His military occupational 
specialty (MOS) was small arms mechanic.  As such, the Board 
finds the veteran's reports of acoustic trauma to be credible 
and consistent with the circumstances of his service.  See 
38 C.F.R. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  

Service connection requires that the veteran's current 
disability be etiologically related to his military service.  
The record contains an April 2000 statement from Dr. G. Toso 
indicating that it is as likely as not that the veteran's 
hearing loss is secondary to acoustic trauma suffered while 
in the Army.  The veteran was scheduled for a VA audiometric 
examination, but failed to report.  

A review of the record establishes evidence of a current 
hearing loss disability and evidence of acoustic trauma 
during military service.  Further, there is a private medical 
opinion relating the veteran's current hearing loss 
disability to his military service and there are no medical 
opinions to the contrary.  Consequently, the Board finds that 
the evidence is in relative equipoise in this case in showing 
that it is as least as likely as not that the veteran has 
current bilateral hearing loss due to acoustic trauma 
sustained during service.  Therefore, by extending the 
benefit of the doubt to the veteran, the Board concludes that 
service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.



	                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

